J-S07039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN HOWARD LUSKEY, JR.                  :
                                               :
                       Appellant               :   No. 1089 WDA 2021

        Appeal from the Judgment of Sentence Entered August 24, 2021
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0000161-2020


BEFORE: OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED: JULY 6, 2022

        Steven Howard Luskey, Jr. (Luskey) appeals from the judgment of

sentence imposed in the Court of Common Pleas of Fayette County (trial court)

after his jury conviction of Corruption of Minors, 18 Pa.C.S. § 6301(a)(1)(i).

He argues that the verdict was against the weight of the evidence where he

was acquitted of all other sexual offenses.1 We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Specifically, he was acquitted of Rape by Forcible Compulsion, Statutory
Sexual Assault, Unlawful Contact with a Minor, Aggravated Indecent Assault
without Consent and Indecent Assault without Consent. See 18 Pa.C.S.
§§ 3121(a)(1), 3122.1(b), 6318(a)(1), 3125(a)(1), 3126(a)(1).
J-S07039-22


      We take the following background facts and procedural history from our

independent review of the record and the trial court’s October 29, 2021

opinion.

                                         I.

      As succinctly set forth by the trial court:

            On or about December 9, 2019, Pennsylvania State Police
      Troopers James Garlick and Patrick Egos responded to a criminal
      allegation from the parent of M.M., the minor victim. (T.T. 96).
      The victim and [Luskey] met through TikTok and interacted with
      each other on both TikTok and Snapchat. (T.T. 25, 47, 49). The
      victim and [Luskey] had contact on numerous occasions. (T.T.
      73).

           On the date at issue, [Luskey] appeared at the victim’s
      house. (T.T. 27). Once inside, [Luskey] and the victim walked
      into the victim’s bedroom, where [Luskey] undressed and
      proceeded to take the victim’s clothing off. (T.T. 31-32). Sexual
      contact and sexual intercourse followed. (T.T. 33-38).

            Evidence of sexual contact was stipulated to and
      corroborated by a DNA analysis conducted on a vaginal swab of
      the victim; a serology report from the Greensburg Regional Lab of
      the Pennsylvania State Police; and a copy of the medical records
      obtained from the Children’s Hospital of Pittsburgh. (T.T. 92-93).
      [Luskey] also admitted to having sexual intercourse with the
      victim. (T.T. 132).

           At the time of the offense, the minor victim was 14 years of
      age (D.O.B. 01/[]/2005) (T.T. 22); [Luskey] was 32 years of age
      (D.O.B. 12/02/1987) (T.T. 104).

(Trial Court Opinion, 10/29/21, at 2).

      The Commonwealth charged Luskey with the aforementioned sexual

offenses and a jury trial commenced on August 2, 2021. In addition to the

foregoing facts, Luskey testified that the victim identified herself as “Ashley”


                                      -2-
J-S07039-22


on TikTok and did not tell him her age, only stating that she was taking online

classes. He stated that the victim invited him over and provided her address

on the date of the incident. He was unfamiliar with the area and called her

from 15 minutes away to get directions to the house. He proceeded on a

mistake-of-age defense for all the underlying sexual charges.

      The victim testified that she had a TikTok account that her mother set

up, but that she had it shut off at some point before this incident and used

Snapchat. She testified that Luskey had sent her at least one picture of his

“private part” on Snapchat, and that on the day in question, she was alone at

the house when he texted her that he was there. She opened the door to

Luskey because she unsuccessfully tried to call her mother for guidance and

she did not know what else to do. Luskey hugged her at the door and they

went inside, where Luskey asked her where her bedroom was.              In the

bedroom, Luskey undressed the victim and they had sex. When the victim’s

brother came home shortly thereafter, she immediately told him what

happened.

      On cross-examination, the victim admitted that she had been texting on

Snapchat and was on a voice call immediately prior to Luskey’s arrival at her

door, where video surveillance showed her greeting him with a hug and

leading him inside. She explained on cross-examination that she had other

TikTok accounts not set up by her parents, and that the one she used to

communicate with Luskey had a false name and no age, although she insisted


                                     -3-
J-S07039-22


that she told him she was 14.             When presented with a police interview

transcript, she admitted she lied to police when she told them that she had

not previously interacted with Luskey on TikTok.

       On August 3, 2021, the jury convicted Luskey of Corruption of Minors

and acquitted him on all other charges. On August 24, 2021, the trial court

sentenced him to the maximum term of imprisonment of not less than 30 nor

more than 60 months. Luskey filed a post-sentence motion challenging the

weight and sufficiency of the evidence in which he argued, in pertinent part,

that the verdict was against the weight of the evidence because the victim

“lied about her age to [him]; created at least two (2) false accounts on TikTok;

and provided false testimony regarding her encounter with [him].” (Luskey’s

Motion for New Trial - Weight of the Evidence, 8/26/21, at § 13). The court

denied his post-sentence motion,2 and Luskey timely appealed and filed a

court-ordered statement of errors on appeal. See Pa.R.A.P. 1925(b).3




____________________________________________


2 However, the court directed the Clerk of Courts to amend Luskey’s conviction
for Corruption of Minors to a misdemeanor of the first degree due to his
acquittal of the underlying sexual offenses.

3 The trial court filed a Rule 1925(a) opinion on October 29, 2021, that
addressed the sufficiency of the evidence, not its weight. See Pa.R.A.P.
1925(a). On May 2, 2022, this Court remanded for the trial court to file a
supplemental opinion addressing the weight of the evidence issue, which it did
in its May 6, 2002 supplemental opinion. This case is now ripe for our review.


                                           -4-
J-S07039-22


                                               II.

        Luskey concedes that the evidence was sufficient for his conviction of

Corruption of Minors where he admits that he had sexual intercourse with the

14-year-old victim and the mistake-of-age4 defense does not apply.              (See

Luskey’s Brief, at 8). However, he argues that the verdict was so against the

weight of the evidence based upon the victim’s “misstatements[,] other

untruthful testimony [and] other circumstances” that it would “shock one’s

sense of justice” to allow the judgment to stand.5 (Luskey’s Brief, at 11);

(see id. at 6-12).

____________________________________________


4 Section 6301 of the Crimes Code provides: “whoever, being of the age of
18 years and upwards, by any act corrupts or tends to corrupt the morals of
any minor less than 18 years of age … commits a misdemeanor of the first
degree.” 18 Pa.C.S. § 6301(a)(1)(i). “Actions that tend to corrupt the morals
of a minor are those that would offend the common sense of the community
and the sense of decency, propriety and morality which most people
entertain.” Commonwealth v. Snyder, 870 A.2d 336, 351 (Pa. Super.
2005) (citation and internal quotation marks omitted). “The statute requires
that the knowing, intentional acts of the perpetrator tend to have the effect of
corrupting the morals of a minor.” Commonwealth v. DeWalt, 752 A.2d
915, 918 (Pa. Super. 2000) (italics and citation omitted). Section 6301(d)
provides that “[w]henever in this section the criminality of conduct depends
upon the corruption of a minor whose actual age is under 16 years, it is no
defense that the actor did not know the age of the minor or reasonably
believed the minor to be older than 18 years.” 18 Pa.C.S. § 6301(d).

5   It is well-settled that:

              The finder of fact is the exclusive judge of the weight of the
        evidence as the fact finder and is free to believe all, part, or none
        of the evidence presented and determine the credibility of the
        witnesses.

(Footnote Continued Next Page)


                                           -5-
J-S07039-22


       Luskey argues that it shocks the conscience that he would be found

criminally liable because of the victim’s testimony, conduct and other

circumstances.      Specifically, he points to the victim contacting him on a

Monday when a teenager should have been in school, her offering conflicting

testimony about the TikTok accounts, and the details about him showing up

at her home unannounced. (See Luskey’s Brief, at 8-11). He also argues

that the fact that he lived an hour away from the victim and was unfamiliar

with the area or her home supports an inference that he did not commit the

crime of Corruption of Minors. (See id. at 11-12).



____________________________________________


              As an appellate court, we cannot substitute our judgment
       for that of the finder of fact. Therefore, we will reverse a jury’s
       verdict and grant a new trial only where the verdict is so contrary
       to the evidence as to shock one’s sense of justice. A verdict is
       said to be contrary to the evidence such that it shocks one’s sense
       of justice when the figure of Justice totters on her pedestal, or
       when the jury’s verdict, at the time of its rendition, causes the
       trial judge to lose his breath, temporarily, and causes him to
       almost fall from the bench, then it is truly shocking to the judicial
       conscience. Furthermore, where the trial court has ruled on the
       weight claim below, an appellate court’s role is not to consider the
       underlying question of whether the verdict is against the weight
       of the evidence. Rather, appellate review is limited to whether
       the trial court palpably abused its discretion in ruling on the weight
       claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1275 (Pa. Super. 2013) (en banc)
(citation and quotation marks omitted); see also Commonwealth v.
Akhmedov, 216 A.3d 307, 326 (Pa. Super. 2019) (en banc), appeal denied,
224 A.3d 364 (Pa. 2020) (“In order to grant a new trial on the grounds that
the verdict is against the weight of the evidence, the evidence must be so
tenuous, vague and uncertain that the verdict shocks the conscience of the
court.”).

                                           -6-
J-S07039-22


      The trial court explains:

             A review of the evidence presented at trial demonstrates
      that [Luskey] and the victim had contact through social media
      applications and the victim testified that [Luskey] sent her
      photographs of his “private part.” (T.T. 47 to 51). [Luskey] was
      thirty-two (32) years of age, and the victim was fourteen (14)
      years of age when they engaged in sexual intercourse, and
      admission made by [Luskey] at trial. (T.T. 131 to 132). The
      [c]ourt finds that the jury verdict is amply supported by the
      evidence and the verdict of guilty does not shock this [c]ourt’s
      sense of justice. The conduct of [Luskey] in engaging in sexual
      intercourse with a fourteen (14) year old victim are indeed actions
      that tend to corrupt the morals of a minor since they “offend the
      common sense of the community and the sense of decency,
      propriety, and morality which most people entertain.” DeWalt,
      supra at 918.

(Trial Court Supplemental Opinion, 5/06/22, at 3) (pagination and some case

citation formatting provided). We discern no abuse of discretion.

      Luskey points to inconsistencies in the victim’s testimony to support his

claim.   For example, there were inconsistencies in the victim’s testimony

regarding the TikTok accounts and whether she told Luskey she was only 14;

she admitted she lied in her police interview about prior communication with

Luskey; the details about him appearing at her home varied and video

surveillance showed them hugging . (See N.T. Trial, 8/02/21, at 25-26, 28-

29, 31-33, 65, 67, 72, 74).        However, the jury was aware of these

inconsistencies when it convicted Luskey of Corruption of Minors and it was

within its province as factfinder to determine the victim’s credibility and the

weight to be afforded her testimony. See Boyd, supra at 1275.




                                     -7-
J-S07039-22


          In any event, the above inconsistencies are irrelevant. Regardless of

any conflicts in the victim’s testimony, Luskey concedes that the facts

necessary for the Corruption of Minors charge are undisputed. As noted by

the trial court, 32-year-old Luskey admitted at trial that he had sex with the

14-year-old victim. (See N.T. Trial, at 50-51, 131-32). Whether the victim

misrepresented other facts either at or before trial is immaterial.         Luskey

provides no legal argument that he should not be held liable for his admitted

illegal    conduct   because    the   victim   made   certain   misrepresentations,

particularly where the mistake-of-age defense is unavailable.          Because we

agree with the trial court that Luskey’s behavior “would offend the common

sense of the community and the sense of decency, propriety and morality

which most people entertain,” we decline his invitation to re-weigh the

evidence and find that he should not be held liable. Snyder, supra at 351;

DeWalt, supra at 918. His issue does not merit relief. See Boyd, supra at

1275.

          Judgment of sentence affirmed.

          Judge Olson joins the memorandum.

          Judge Sullivan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/6/2022

                                         -8-